Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 1, 2021

                                       No. 04-20-00596-CV


                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN,


                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due to be filed in this appeal on January 12, 2021.
On January 25, 2021, this court notified the court reporter responsible for preparing the record,
Ms. Judy Busbee-Mata, that the reporter’s record was late. Ms. Busbee-Mata was directed to file
a notification of late record if she had not received payment no later than February 4, 2021.
Otherwise, the reporter’s record was due February 24, 2021. Neither a notification of late record
nor the reporter’s record have been filed by the extended deadline.

        It is therefore ORDERED that Ms. Busbee-Mata file the reporter’s record in this court no
later than March 31, 2021. If the record is not received by such date, an order may be issued
directing Ms. Busbee-Mata to appear before this court in person and show cause why she should
not be held in contempt for failing to file the record. The clerk of this court shall cause a copy of
this order to be served on Ms. Busbee-Mata by certified mail, return receipt requested, or give
other personal notice of this order with proof of delivery. Because “[t]he trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed,” Tex. R. App.
P. 35.3(c), the clerk of the court is directed to serve a copy of this order on the Honorable Mary
Lou Alvarez, Judge of the 57th Judicial District Court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court